DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application identifies the instant 16/865,926 application as a continuation (CON); however, whereas ‘926 repeats a substantial portion of prior Application No. 16/038,915, it also adds disclosure not presented in the prior applications (see ‘915 and the preceding applications as listed on the ADS of 5/4/2020). A continuation (CON) or divisional (DIV) application cannot include new matter. 
Applicant is required to delete the benefit claim or change the relationship, from a CON or DIV application to a continuation-in-part (CIP) application, because this application contains the following matter not disclosed in the prior-filed application -   While reciting of human dermal fibroblast (HDF) cell/alginate suspensions and alginate bead formation and the term “syringe” (see “syringe pump” at para. [0085] , fluid withdrawing “syringe” at [0131], and at coordinating multi-syringe fluid injection and removal at [0139]; see also “housing” at para. [0029, 0044, 0129, and 0147]) -    the preceding Applications, however, do not recite the as-claimed chondrocyte-like cells housed in a syringe (e.g. as claimed in instant claim 7).  Please also note, regarding claims to the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6 are directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 1-6 are drawn to a composition (for no recited intended use) formed entirely from natural ingredients – which as disclosed and claimed, have the characteristics of chondrocytes (“chondrocyte-like”, and optionally express molecules of aggrecan, collagen type II, SOX-9 protein, cartilage link protein, perlecan, and sulfated proteoglycan) and/or are obtainable from fibroblasts optionally of dermal, tendon, synovial or ligament natural tissue sources. The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein, e.g. from chondrocytes per se and/or cell resultant of naturally-differentiated pathways to form chondrocytes/chondrocyte-like calls).  The cited claims, including the generic kit claims (claim 6) merely identifying the composition itself, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements. 
Furthermore, the claims do not integrate the composition into a distinguishing practical application (for example, do not broadly or specifically recite non-natural materials therein, material or functional features not present or obtainable from natural counterpart materials, and do not recite and incorporation into a dosage form(s) having an unexpected therapeutically-effect commensurate therewith), but merely recites the natural materials themselves or a multiplicity (e.g. allogenic sourcing) of natural materials. 
 Therefore, the claimed composition and kit as generically claimed are not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural materials (such as from two or more tissue type or tissue source e.g. as in claims 3-5) does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no evidence of a marked difference brought about by combining the instantly claimed materials.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Invitation to Participate in Deferred Subject Matter Eligibility Response (DSMER) Pilot Program - The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by French et al (FRENCH et al., "Chondrogenic Differentiation of Adult Dermal Fibroblasts", Annuals of Biomedical Engineering, January 2004, Vol. 32, No. 1, pp. 50- 56; of record as cited on IDS).
The instant clams are drawn to a composition comprising cells which are chondrocyte-like, obtainable from fibroblasts. 
French et al however anticipated the claims by teaching fibroblast-sourced cells which are chondrocyte-like and which “were shown to induce chondrocytic differentiation of adult rabbit fibroblasts” (see at page 53 at Discussion; see instant claims 1,4,6). French teaches dermal fibroblasts origin cells (French at Materials and Methods at page 51; see instant claim 3) including rabbit dermal fibroblast cells, RAB-9 cells (broadly allogenic/autologous cells; see instant claim 4), which when cultured show mRNA expression indicative of “increase in collagen type II” (see abstract. see instant claim 2). 

Claim(s) 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bhatnagar et al (US Pat. No. 6,197,586).
The claims are as of record, drawn to a composition comprising cells which are chondrocyte-like, obtainable from fibroblasts. 
Bhatnagar et al ‘586 anticipates the claims by teaching “fibroblast-derived chondrocyte-like cells” obtained from treating fibroblast cells with chondrogenic differentiation-inducing media and conditions therefor (see ‘586 entire document, e.g. title, abstract; see instant claims 1 and 6), including induction of aggrecan and type II collagen (Id. at figure 5; see instant claim 2). The fibroblast source material includes “human dermal fibroblasts…, although any fibroblast population should be acceptable (i.e. tendon, ligament, synovial fibroblasts)” or neonatal fibroblasts (‘586 see Detailed Description at col. 3-4; see instant claims 3,5), and is optionally “autologous dermal fibroblasts” (Id. at col 3-4; see instant claims 4,5) whereby the cells are readily “harvested non-invasively by punch biopsy” (broadly, a “kit” and/or cells “housed in a syringe”: Id. at col 3-4;, see instant claims 6,7). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over French et al (FRENCH et al., "Chondrogenic Differentiation of Adult Dermal Fibroblasts", Annuals of Biomedical Engineering, January 2004, Vol. 32, No. 1, pp. 50-56; of record as cited on IDS) as applied to claims 1-4 and 6 above, and further in view of Song et al (US Pat. No. 7,005,127).
The instant claims are teachings of French are as above as applied to claims 1-4 and 6 above. However, claim 7 further recites the cells housed in a syringe.
Song et al ‘127 however teaches that housing cells in a syringe and administering therewith was known at the time of the instant invention, teaching providing a cell-containing  composition as an “injectable” composition, including with “fibroblast or chondrocyte cells” (‘127, col 3 at lines 34-59). Song further identifies that an “ ‘injectable’ composition refers to a composition that…the injection method … is typically carried out by a syringe. However, any mode of injecting the composition of interest may be used.” (Id.,  col 9 at lines 6-16).
It would have been obvious at the time of the instant invention was made (pre-AIA ), or was effectively filed (AIA ), to have provided at cells of French et al (chondrocyte(like) cells) in a syringe, because as taught by Song ‘127 it was known to uptake cells including chondrocyte cells into, and to dispense/inject cells from, a syringe. One would have been motivated to have provided the cells in a syringe, because syringes use to transfer materials was well known to one of ordinary skill in the art and because of the advantages of the precision injection and handling of cell-containing materials therewith. One would have had a reasonable expectation of success in providing cells to in a syringe, because success merely requires that the syringe be capable of accepting the cells, and especially in the absence of some unexpected result or objective evidence to the contrary.
The recited references are relied upon for the reasons discussed above.  If not expressly taught thereby, based upon the overall beneficial teaching provided by the reference(s) with respect to the teachings of providing chondrocyte-like cells and to uptaking cells in a syringe, in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable cell or cell source (see claims 2-5) within the broad genus of chondrocyte-like cells and among the identifying produced biomarkers thereof (e.g. aggrecan, SOX-9, perlecan, etc.), or placing in a suitable container (e.g. syringe)), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 	
Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Wahlberg B, et al (“ex vivo Biomechanical Characterization of Syringe-Needle Ejections for Intracerebral Cell Delivery” Scientific Reports, 8(9194), 15 June 2018, 17 pages ; doi:10.1038/s41598-018-27568-x) – The reference is considered relevant to the state of the art, including of cell delivery via syringe, and the biophysical and biomechanical effects thereof.

CONCLUSION
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655